DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CLAIMS 
a) In claim 4 line 1, change the dependency from “2” to --1--.

Allowable Subject Matter
Claims 1, 3-6 and 8 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1, 3-6 and 8 are:
Regarding claims 1 and 4, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical wiring structure with connection points arranged on side walls, comprising: a second joint box embedded at a predetermined height in a second side wall formed in the indoor space and electrically connected to the first joint box by a second power wire disposed through a second conduit embedded in the bottom base or ceiling top of the indoor space, wherein the first joint box doubles as a switch box configured to switch a first light electrically connected to a first light box by the first light wire.
Regarding claims 3 and 5, the prior art does not teach or fairly suggest in combination with the other claimed limitations an electrical wiring structure with connection points arranged on side walls, comprising: a second joint box embedded at a predetermined height in a second side wall formed in the indoor space and electrically connected to the first joint box by a second power wire disposed through a second conduit embedded in the bottom base or ceiling top of the indoor space,  wherein the first joint box doubles as a receptacle box electrically connected to the first and second power wires.
Regarding claim 6, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of constructing electrical wiring with connection points arranged on side walls, comprising: electrically connecting a distribution box to the joint box using a power wire passing through the conduit; and electrically connecting the joint box to a light box embedded in the ceiling of the indoor space using a light wire, wherein the joint box doubles as a switch box configured to switch a light electrically connected to a light box by the light wire.
Regarding claim 8, the prior art does not teach or fairly suggest in combination with the other claimed limitations a method of constructing electrical wiring with connection points arranged on side walls, comprising: electrically connecting a distribution box to the joint box using a power wire passing through the conduit; and electrically connecting the joint box to a light box embedded in the ceiling of the indoor space using a light wire; wherein the joint box doubles as a receptacle box electrically connected to the power wire.
These limitations are found in claims 1, 3-6 and 8, and are neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

May 5, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848